Per Curiam.
Defendant, convicted by a jury of breaking and entering, MCLA § 750.110 (Stat Ann *3491968 Cum Supp § 28.305), contends that the trial judge committed reversible errors, both in the instructions on reasonable doubt and by denying defendant’s motion for a new trial, grounded on his contention that the evidence did not warrant a finding of guilt beyond a reasonable doubt.
Defendant did not object to the instructions, which fairly represented the issues and did not prejudice defendant. Therefore, the instructions are unassailable. People v. Petrosky (1938), 286 Mich 397; People v. Storrick (1924), 228 Mich 642; 2 Gillespie, Michigan Criminal Law & Procedure (2d ed), § 662.
Testimony included an identification of defendant at the crime scene. Thus the evidence, if believed, was sufficient for the jury to find defendant’s guilt beyond a reasonable doubt. People v. Washington (1966), 4 Mich App 453.
Affirmed.